Citation Nr: 1111390	
Decision Date: 03/22/11    Archive Date: 04/05/11	

DOCKET NO.  10-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Bilateral hearing loss as likely as not had its origin as the result of acoustic trauma sustained during the Veteran's period of active military service.

2.  Chronic tinnitus as likely as not had its origin as the result of acoustic trauma sustained during the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Chronic tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his various contentions, including those offered during the course of the hearing before the undersigned Veterans Law Judge in January 2011, as well as service treatment records, and VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of extensive exposure to noise at hazardous levels during his period of service in World War II.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App.488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present case, a review of the Veteran's WD AGO Form 53-55 (Honorable Discharge) discloses that, while in service, the Veteran served as a light machine gunner.  Various campaigns in which the Veteran was involved included the Aleutian Islands Campaign, and Rome-Arno Campaign.  Further noted was that the Veteran was authorized to wear the Asiatic-Pacific, European, African and Middle Eastern Theater Campaign Ribbons.  Finally, the Veteran was awarded the Purple Heart Medal for wounds received in March 1944 in Anzio, Italy.  

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings, indicative of the presence of chronic hearing loss or tinnitus.  Moreover, at the time of a service separation examination in January 1945, the Veteran's ears were within normal limits.  Hearing was described as 15/15 in both the right and left ears, and no pertinent diagnosis was noted.  In point of fact, the earliest clinical indication of the presence of hearing loss or tinnitus is revealed by VA records dated in 2009, more than 50 years following the Veteran's discharge from service.

The Board observes that, at the time of a VA audiometric examination in June 2009, which examination, it should be noted, involved a review of the Veteran's claims folder and medical records, the Veteran reported "significant" noise exposure while in service, consisting of combat, shelling, and machine gun fire, with no hearing protection.  According to the Veteran, he experienced no postservice noise exposure either "occupationally or recreationally."  

When questioned regarding his tinnitus, the Veteran indicated that he suffered from bilateral recurrent tinnitus, consisting of a "ringing sound" which occurred a few times a week and which lasted for "minutes."  According to the Veteran, his tinnitus had been present since service.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
  50
     50
     70
     80
     75
Left Ear
  45
     55
     75
     80
     80

Speech discrimination ability was reported as 62 percent in the Veteran's right ear, and 60 percent in the left ear.  According to the examining audiologist, the Veteran's test results were consistent with a moderate to severe sensorineural hearing loss in the frequency range from 500 through 4,000 Hertz bilaterally.

The Board acknowledges that, following the aforementioned audiometric examination, the VA audiologist was of the opinion that the Veteran's hearing loss and tinnitus were "less likely than not" related to military noise exposure.  However, that same audiologist freely admitted that the whispered voice test conducted at separation was not a "frequency specific" test, and that, therefore, a high frequency hearing loss could go undetected.  Under the circumstances, the VA audiologist was unable to "rule out" a hearing loss at discharge.

The Board concedes that, based on a review of the entire evidence of record, there is no objective evidence that, at any time during the Veteran's period of active military service, he suffered from either bilateral hearing loss or tinnitus.  Nonetheless, given the Veteran's rather extensive combat service, it may reasonably be assumed that he was on numerous occasions exposed to noise levels sufficient to cause damage to his hearing.  Significantly, at the time of the aforementioned VA audiometric examination in June 2009, and once again during the course of a hearing before the undersigned Veterans Law Judge in January 2011, the Veteran placed the origin of his hearing problems and "ringing in the ears" during his period of active military service.  Moreover, by the examining audiologist's own admission, the whispered voice test conducted at the time of the Veteran's separation from service was insufficient to "rule out" a hearing loss at discharge.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that the Veteran's current sensorineural hearing loss and tinnitus as likely as not had their origin as a result of extensive acoustic trauma experienced by the Veteran during his period of World War II service.  See 38 C.F.R. § 3.102 (2010).  Accordingly, an award of service connection for bilateral hearing loss and tinnitus is in order.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for chronic tinnitus is granted.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


